Appeal from a resettled judgment of the Supreme Court, Ulster County, entered upon a jury verdict dismissing appellants’ complaint against the respondent. In a companion appeal we have reversed so much of the instant judgment as was entered on the jury’s verdict against the defendants Di Donna and ordered a new trial. In light of that decision so much of the judgment as dismissed the complaint against respondent must be reversed and a new trial ordered in the interests of justice (Cregar v. McDonald, 28 A D 2d 1142). Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered, with costs to abide the event. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.